Citation Nr: 1745917	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to a continued separate evaluation of 10 percent or more for residuals, status post partial meniscectomy of the right knee, manifested by symptomatic residuals of a removed dislocated meniscal cartilage, since July 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2014 and August 2016.  This matter was originally on appeal from rating decisions dated in June 2011 and February 2013 of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In March 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  As will be discussed below, the rating for the right knee impairment concerns findings of specific impairment as noted on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability, the Veteran underwent VA examination in November 2016 at which he stated that he had been complaining of burning pain in his right hip for years and was told that he walked funny.  The Veteran noted that the pain had improved with removal of his wallet from his pocket but that it still burned.  On physical examination, there was decreased range of motion and pain on examination.  Imaging studies showed arthritis of the left hip but no arthritis of the right hip.  The examiner stated:

The veteran has no diagnosed condition of the right hip.  In 2013 1 orthopedist felt that there was "probable impingement", however the diagnostic test of choice was turned down by the veteran (ie: an MRI of the right hip) and subsequent orthopedists have no[t] p[u]rsued this diagnosis.  The veteran[] has pain but the origin of the pain is not in the hip, it is radicular.  This is neurologic and has its origin in the back condition.  It is not a hip condition.  As no condition of the hip exists, no cause related to service can exist.  Additionally, this is also the diagnosis given by the Ortho[p]edics serv[ic]e and is therefore authoritative.  

Therefore, after interviewing and examining the veteran and reviewing the cfile, VA eFolder, and all pertinent records, it is the opinion of this examiner that the veteran has no diagnosis of (a) [r]ight hip disability that is at least as likely as not (50 percent or greater probability) incurred in or caused by [] service.

Although the November 2016 examiner noted that no MRI had been done, there are two MRIs in the file.  A January 2012 MRI showed multilevel spondylosis and disc disease, mild thecal sac narrowing in AP dimension at several lumbar disc levels, and multilevel spondylosis with foraminal narrowing L3/4 through L5/S1.  An MRI of the left hip and pelvis in January 2016 showed miniscule stress reactive subcortical edema in the anterior and posterior right acetabulum with questionable mild chondral thinning posterior superior aspect right hip joint.  
  
Thus, the Board finds that the November 2016 VA examiner's opinion is inadequate for adjudication purposes without clear evidence that these findings were considered, and the Veteran should be afforded an additional VA examination to determine the nature and etiology of his right hip pain.

With respect to the issue of entitlement to an evaluation in excess of 10 percent for a right knee disability since July 29, 2015, in August 2016, the Board granted a separate 20 percent evaluation for dislocated meniscal cartilage of the right knee from April 6, 2010 to July 7, 2010 as well as a separate 10 percent evaluation for symptomatic residuals of removed dislocated meniscal cartilage from July 7, 2010 to July 28, 2015; denied an evaluation in excess of 10 percent for right knee limitation of motion for the entire appeal period; and remanded the issue of entitlement to an increased evaluation for a right knee disorder from July 28, 2015.  

As the issue of entitlement to an evaluation in excess of 10 percent for right knee limitation of motion was denied for the entire appeal period, the only issue remaining on appeal is for a continued separate evaluation of 10 percent or more for symptomatic residuals of removed dislocated meniscal cartilage since July 29, 2015.

The Veteran contends that his right knee symptoms are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In the September 2017 Appellant's Post Remand Brief, the Veteran's representative noted that he "asserts his condition is worse than noted on the last VA examination and states his frequent flare-ups continue to cause severe pain and with additional loss of range of motion and loss of strength."  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in November 2016.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected right knee disability.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right hip and right knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic or other appropriate examination, preferably by an examiner with expertise in diagnosis and treating hip and knee disabilities.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

(a) The examiner should identify all current chronic right hip disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's service-connected right knee disability, to include whether it was incurred or aggravated by the right knee disorder.  If right hip pathology is found, it should also be determined if it is at least as likely as not due to any in-service occurrence or event.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

(b) In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability, specifically as to the removal of the meniscal cartilage.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the right knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

